DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 2020-10-14 is acknowledged, however applicant presents no arguments beyond stating that the election is with traverse. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction requirement is still deemed proper and is therefore remains FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (US 2015/0177789) in view of KIM et al. (US 2019/0166703).
Regarding claim 1 Jinbo discloses:
An information handling system comprising: 
first and second housing portions (e.g. 104, 106, FIG.4A); 
processing components (e.g. “a circuit, an electronic component, a battery and the like “ paragraph [0032], “control portion” described paragraph [0056]) disposed in the first and second housing portions and cooperating to process information (as described paragraph [0056], [0209]); 
a hinge (e.g. 109a FIG.4A) rotationally coupling the first and second housing portions to each other (shown e.g. FIG.4A); 
a flexible display film (e.g. 102 FIG.4A) disposed over the first and second housing portions and the hinge (shown e.g. FIG.4B),
the flexible display film interfaced with the processing components and operable to present the information as visual images (described e.g. paragraph [0056]); and 
a bezel (upper 1/3rd section of 100 FIG.1C, peripheral section of 1103 outside 1104 dotted line FIG.7A) disposed over a perimeter of the flexible display (e.g. shown above display FIG.1C), the bezel having an inner perimeter that overlaps and contacts the flexible display around the entire flexible display outer perimeter (“display panel 102 is firmly attached to the housing 104a” paragraph [0081]), the flexible display presenting visual images (“display a larger amount of information” paragraph [0007]) within an opening (surface of 102 shown FIG.4A) defined by the bezel inner perimeter (indicated FIG.4A), the bezel having a rigid portion (e.g. portions of 104 106 covering 102 FIG.4A) and a flexible portion (e.g. 108a/108b FIG.4A), the flexible portion disposed over the hinge to flex in response to hinge rotation for protection of the flexible display film over the hinge (as shown e.g. FIG.4C1)  wherein: 
having the opening defined by the bezel inner perimeter (section from which 102 is exposed as shown FIG.4A); and 
the flexible portion comprises a portion in the direction vertical to rolling (section of 108a forming a 180 degree rolled section with at least one section vertical to a rolled section shown e.g. FIG.4C1)
Jinbo does not explicitly disclose:
both the rigid portion and flexible portion of the bezel comprise a contiguous stainless steel sheet manufactured by rolling
KIM teaches:
both the rigid portion (e.g. 110 120 FIG.20) and flexible portion (e.g. 15 FIG.20) comprise a contiguous stainless steel sheet (e.g. 2000 FIG.20 paragraph [0175], [0176]) manufactured by rolling (this product by process limitation is read as disclosed by KIM as applicant describes the properties of rolled stainless steel which match the properties described in paragraph [0175]); and 
the flexible portion comprises a portion in the direction vertical to rolling (plural vertical sections formed across 2000 as shown FIG.20, described paragraph [0176]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of KIM as pointed out above, in Jinbo, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: making the folding operation easy and to also achieve a structure that is robust to stress caused by folding and unfolding operations (described KIM paragraph [0175]).

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (US 2015/0177789) in view of KIM et al. (US 2019/0166703) in further view of YUG (US 2020/0301474).

Regarding claim 2 Jinbo as modified discloses: 
The information handling system of Claim 1
Jinbo does not explicitly discuss:
the rigid portion comprises an outer layer of poly(methyl methacrylate) (PMMA) disposed over polycarbonate; and 
the flexible portion comprises flexible silicon
YUG teaches:
the rigid portion (e.g. NFA2 FIG.3) comprises an outer layer (e.g. 310 FIG.3) of poly(methyl methacrylate) (PMMA) (described paragraph [0085]) disposed over polycarbonate (e.g. 300 FIG.3 described paragraph [0084]); and 
the flexible portion (e.g. FDA FIG.3) comprises flexible silicon (e.g. BP, silicone based adhesive described paragraph [0097] as part of folding axis FDA FIG.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YUG as pointed out above, in Jinbo, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “at least one of anti-scattering, shock absorption, anti-stamping, anti-fingerprint, and anti-glare” (YUG paragraph [0085]), while providing high flexibility to the cover (YUG paragraph 0084]), and in order to assist in bonding the various layers together (described YUG paragraph [0097]).

Regarding claim 3 Jinbo as modified discloses: 
the information handling system of Claim 2
Jinbo does not explicitly disclose:
wherein the flexible silicon is formed having plural spaced slots disposed to compress the spaced slots at rotation from an open to a closed configuration
YUG teaches:
wherein the flexible silicon is formed having plural spaced slots (e.g. plural slots of BP shown FIG.3) disposed to compress the spaced slots at rotation from an open (shown e.g. FIG.3) to a closed (shown e.g. FIG.4) configuration (as would be understood from presence of BP in the FDA region of FIG.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YUG as pointed out above, in Jinbo, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: bonding the various layers together (described YUG paragraph [0097]) while still providing flexibility to the device (as shown e.g. YUG FIG.4).

Regarding claim 4 Jinbo as modified discloses: 
the information handling system of Claim 2
Jinbo does not explicitly disclose:
wherein the polycarbonate forms to have an opening sized to accept a component under the PMMA 
YUG teaches:
wherein the polycarbonate (e.g. 300 FIG.3 described paragraph [0084]) forms to have an opening (e.g. area below 300 & 310 toward 510/520 FIG.3) sized to accept a component (at least 100, 200 below 300 and 310 FIG.3) under the PMMA (e.g. 310 described paragraph [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YUG as pointed out above, in Jinbo, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “at least one of anti-scattering, shock absorption, anti-stamping, anti-fingerprint, and anti-glare” (YUG paragraph [0085]), while providing high flexibility to the cover (YUG paragraph 0084]), which in turn serves to protect both the rigid and flexible portions of the display and other components of the electronic device (YUG paragraph [0082]).

Regarding claim 5 Jinbo as modified discloses: 
the information handling system of Claim 4
Jinbo does not explicitly disclose:
wherein the component comprises a camera
YUG teaches:
wherein the component comprises a camera (“various devices including the display area DA may be included therein” “include, but are not limited to… a digital camera” paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YUG as pointed out above, in Jinbo, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “at least one of anti-scattering, shock absorption, anti-stamping, anti-fingerprint, and anti-glare” (YUG paragraph [0085]), while providing high flexibility to the cover (YUG paragraph 0084]), which in turn serves to protect both the rigid and flexible portions of the display and the camera of the electronic device (YUG paragraph [0082]), further provision of a camera provides the user the ability to record events and possibly play back recorded events as would be understood from YUG paragraph [0056]).

Regarding claim 6 Jinbo as modified discloses:
The information handling system of Claim 1 wherein: 
the rigid portion comprises an outer layer of flexible silicon (silicone rubber described forming 104 paragraph [0053]) disposed over polycarbonate (PC forming the substrate 1103 FIG.7A paragraph [0151])
Jinbo does not explicitly disclose:
the flexible portion comprises flexible silicon
YUG teaches:
the flexible portion (e.g. FDA FIG.3) comprises flexible silicon (e.g. BP, silicone based adhesive described paragraph [0097] as part of folding axis FDA FIG.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YUG as pointed out above, in Jinbo, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: bonding the various layers together (described YUG paragraph [0097]) while still providing flexibility to the device (as shown e.g. YUG FIG.4).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (US 2015/0177789) in view of KIM et al. (US 2019/0166703) in further view of YUG (US 2020/0301474) and FLETCHER et al. (US 2019/0045094).

Regarding claim 7 Jinbo as modified discloses:
The information handling system of Claim 6 wherein the flexible silicon comprises silicon rubber (as described paragraph [0053])
Jinbo as modified does not explicitly disclose:
liquid silicon rubber
FLETCHER teaches:
liquid silicone rubber (paragraph [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of FLETCHER as pointed out above, in Jinbo as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: allowing liquid resistant sealing of the housing while also allowing for housing flexibility (as described FLETCHER paragraph [0074]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (US 2015/0177789) in view of KIM et al. (US 2019/0166703) in further view of YU et al. (US 2020/0225699).

Regarding claim 9 Jinbo as modified discloses:
the bezel and the flexible display film 
Jinbo does not explicitly disclose:
a polyurethane cellular foam cushion disposed between the housing and the flexible display film
YU teaches:
a polyurethane cellular foam (foam material, for example polyurethane, paragraph [0092]) cushion disposed between the housing and the flexible display film (100 with included impact absorbing member described paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YU as pointed out above, in Jinbo, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “prevent an impact applied from the outside from being transmitted to the display panel” (described YU paragraph [0092]).

Response to Arguments
Applicant's arguments filed 2021-03-19 have been fully considered but they are not persuasive. The action above points out where the art already of record discloses the limitations added in amendment.
While the limitations added in amendment are not precisely the limitations of former claim 8, they none the less are taught by KIM which was used to reject former claim 8, and for the same reasons. The limitations that are not taught by KIM are disclosed by primary reference Jinbo for the reasons pointed out above.
Applicant argues: “Claim 1 recites a bezel placed over a display. No basis exists to combine the sheet of stainless steel placed under a display and a bezel that defines an opening through which the display is viewed”
Applicant is mistaken in their analysis of KIM; specifically KIM paragraph [0176] places a bonding portion of 2000 on the front surface of the display, and so one of ordinary skill would understand that the structure 2000 of KIM is not limited solely to the rear surface of the display but also “may be disposed on at least a portion of the front surface of the display 50 (including an entire peripheral area of the display 50)”. Thus one of ordinary skill at the time the invention was made would understand that there is indeed a basis to combine the sheet of KIM with the bezel of Jinbo as the taught structure of KIM anticipates being placed on an entire peripheral area of the front surface of the display.
It however must also be noted that: the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the case of KIM one of ordinary skill would have incorporated a stainless steel sheet into the bezel of Jinbo because such a stainless steel sheet makes folding operation easy and also achieves a structure that is robust to stress caused by folding and unfolding operations (KIM paragraph [0175]). In addition please note: secondary reference Kim was not introduced to teach a bezel placed over a display, as such a feature is already disclosed by Jinbo.  Kim was introduced to show that it would have been obvious to have substituted a flexible portion like that of Jinbo with a stainless steel flexible portion like Kim for the same reason(s) as KIM.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        


/ADRIAN S WILSON/Primary Examiner, Art Unit 2841